

113 HR 3931 IH: Children's Health Insurance Protection (CHIP) Act
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3931IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Mr. Dent (for himself, Ms. Schwartz, Mr. Gerlach, Mr. Meehan, Mr. Fitzpatrick, Mr. Kelly of Pennsylvania, Mr. Thompson of Pennsylvania, and Mr. Barletta) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to allow for the continuation of the pre-ACA flexibility of States in providing CHIP coverage to low-income children.1.Short titleThis Act may be cited as the Children's Health Insurance Protection (CHIP) Act.2.Continuing pre-ACA State flexibility in providing CHIP coverage for low-income childrenEffective January 1, 2014, section 1902(l)(2)(C) of the Social Security Act (42 U.S.C. 1396a(l)(2)(C)) is amended by striking (or, beginning January 1, 2014, 133 percent).